          Case 1:20-cv-03885-AJN Document 10 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      10/29/2020

 Marcella T. Spinner,

                        Plaintiff,
                                                                                20-cv-3885 (AJN)
                –v–
                                                                                     ORDER
 Raymond Morejon, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       The parties should submit a brief letter clarifying whether, consistent with point 1 of their

proposed case management plan, the parties consent to conducting all further proceedings before

a magistrate judge. If so, the Court will enter an order referring the matter to a magistrate judge

pursuant to 28 U.S.C. § 636(c) for all purposes, including trial.


       SO ORDERED.


Dated: October 29, 2020                            __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
